 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    Jason Toranto, an individual,              Case No.:     16cv1709-JAH (NLS)
11                               Plaintiff,
12         v.
                                                 ORDER GRANTING JOINT
                                                 MOTION TO DISMISS (Doc. No.
13    Daniel Jaffurs, an individual; Amanda      418).
14    Gosman, an individual; Rady
      Children’s Hospital-San Diego, a
15    California corporation; Rady
      Children’s Specialists of San Diego, an
16
      unincorporated medical practice
17    foundation; Rady Children’s Medical
      Staff, an unincorporated association;
18    Children’s Hospital of Orange County,
19    a California corporation; and CHOC
      Medical Staff, an unincorporated
20    association
21
22                            Defendants.
23
24   ///
25   ///
26   ///
27   ///
28   ///
                                                Toranto v. Jaffurs, et al., 16cv1709-JAH (NLS)
                                                      Order Dismissing Action With Prejudice
 1         Pending before the Court is Plaintiff Jason Toranto and Defendant Daniel
 2   Jaffurs’, et al., Joint Motion to Dismiss Action with Prejudice. See Doc. No. 418.
 3   IT IS HEREBY ORDERED the motion is GRANTED. This action is hereby
 4   dismissed in its entirety with prejudice, with all parties bearing their own attorneys’
 5   fees and costs.
 6         IT IS SO ORDERED.
 7
 8   DATED: March 25, 2020
 9                                            JOHN A. HOUSTON
                                              United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -1-              3:16-cv-01709-JAH-NLS
                                                 Order Dismissing Action With Prejudice
